Citation Nr: 1413056	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-21 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as a result of exposure to herbicides.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to October 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the White River Junction, Vermont, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2013, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Since the most recent adjudication by the AOJ, the Veteran has identified outstanding treatment records that may be relevant to his claim.  See Board Hearing Tr. at 4-7; Fletcher Allen Health Care Medical Information Authorization Form dated June 8, 2010.  Attempts should be made to obtain these records with assistance by the Veteran as necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records and associate them with the claims file, to specifically include relevant records from the White River Junction, Vermont, VA Medical Center (VAMC) dating from March 2000 to July 2010 and dating since September 2011, the Burlington, Vermont, Outpatient Lakeside Clinic dating since March 2000, and the West Roxbury, Massachusetts, VAMC dating since January 1999.  If any records are not available, the Veteran should be notified of such.  

2.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private treatment records, to include records from Fletcher Allen Health Care, Rutland Hospital, Porter Hospital, and Boston Hospital.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

3.  Readjudicate the issue on appeal taking into consideration the evidence received since the last adjudication of this claim.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


